DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 4 October 2022.  Claims 1-3 and 6-16 are currently pending of which claims 7-12 are withdrawn from consideration.  Claims 4 and 5 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Electrocatalytic Oxygen Evolution with an Atomically Precise Nickel Catalyst” to Kauffman et al. (Kauffman) in view of US Patent Application Publication No. 2021/0135184 to Ren et al. (Ren) and further in view of US Patent Application Publication No. 2019/0256992 to Hu et al. (Hu).
As to claims 1, 2 and 3, Kauffman teaches an electrode for oxygen evolving comprising a metal nanocluster comprising a core comprising metal atoms and an organic containing ligand bound to a surface of the core, Ni6(PET)12 which is Ni6(SC2H5)12, and a support on which the metal nanocluster is fixed (Abstract; Introduction; 2.1 Experimental Section Electrochemistry).  However, Kauffman teaches that the support is a glassy carbon support (2.1 Experimental Section Electrochemistry), Kauffman teaching only one experimental set up for testing the catalyst, and thus fails to teach that the support is a metal support.
However, Ren also discusses supports for electrocatalysts in oxygen evolution electrodes in electrolytic water splitting and teaches that in addition to glassy carbon supports a known alternative comprises nickel foam (Paragraphs 0041 and 0048; Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a nickel foam support for the catalyst of Kauffman in place of the glassy carbon support as a known equivalent with the reasonable expectation of effectively providing the support as taught by Ren (MPEP 2144.06 II).
However, the combination fails to further teach that the nickel foam support is acid-etched to remove an oxide of a surface thereof.  However, Hu also discusses nickel foam electrode supports and teaches that by acid-etching to remove an oxide of a surface therefore the support can be cleaned, roughened and improved in activity (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the nickel foam support of the combination with an acid-etching to remove an oxide of a surface thereof in order to clean, roughen and improve in activity the nickel foam support as taught by Hu.  
As to claim 6, the combination of Kauffman, Ren and Hu teaches the electrode of claim 1.  Ren further teaches that the thickness of the nickel foam is about 1 mm, thus considered to be a compressed metal foam (Paragraph 0049).
As to claim 13, as discussed above the combination of Kauffman, Ren and Hu teaches the working electrode of claim 1.  Kauffman further teaches that this electrode is utilized in an oxygen generating device comprising the working electrode, a counter electrode and an aqueous electrolyte solution (2.1 Experimental Section Electrochemistry).  
As to claim 15, the combination of Kauffman, Ren and Hu teaches the apparatus of claim 13.  Kauffman further teaches that the electrolyte comprises an aqueous solution of KOH; however, Kauffman contemplates only a single 0.1 M embodiment for experimental testing (2.1 Experimental Section Electrochemistry).  However, Ren further teaches that in actuality electrocatalytic water splitting occurs at a variety of KOH concentrations including 1M KOH (Paragraphs 0050, 0061 and 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a variety of electrolyte concentrations, including 1M KOH, in the apparatus of the combination, in order to allow for water splitting and oxygen production from various starting sources.  
As to claim 16, the combination of Kauffman, Ren and Hu teaches the apparatus of claim 13.  The combination fails to specifically teach that an area of the working electrode is about 0.03 cm2 to 0.5 cm2.  However, mere changes in size and proportion are not patentably significant (MPEP 2144.04 IV 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kauffman, Ren and Hu as applied to claim 13 above, and further in view of US Patent Application Publication No. 2015/0275379 to Nakamura et al. (Nakamura).
As to claim 14, the combination of Kauffman, Ren and Hu teaches the apparatus of claim 1.  Kauffman further teaches that the apparatus comprises a reference electrode (2.1 Experimental Section Electrochemistry).  However, Kauffman is silent as to an effective distance therebetween.  However, Nakamura also discusses working and reference electrodes in electrolytic water splitting and teaches that a distance between the two of 2 mm is an effective distance (Paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to space the reference electrode and working electrode of Kauffman 2 mm apart with the reasonable expectation of effectively forming the apparatus as taught by Nakamura.  

Response to Arguments
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive.  Applicants argue that the prior art fails to teach the limitation wherein the nickel foam metal support is acid etched.  Arguing that in the present invention a surface oxygen layer is removed by acid etching resulting in a more than doubled oxygen evolution activity.  Applicant’s argue that neither Kauffman nor Ren teach these features.  The Examiner does not disagree.  Applicants further argue that Hu does not teach these features and that the acid cleaning step of Hu is merely a roughness step that cannot be considered to meet the claim limitations.  However, the Examiner disagrees. 
First, it is important to note that the specific limitations of doubling oxygen evolution activity are not claimed.  Second, Hu specifically teaches that the acid “cleaning” is an acid treatment step wherein a surface layer of nickel oxides is physically removed from the surface of the nickel foam substrate, thus an acid etching step removing a surface oxygen layer (Paragraph 0021).  Furthermore, Hu specifically teaches that this step increases the oxygen evolution reaction activity of the nickel foam (Paragraphs 0003 and 0047).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794